Territory of Michigan to wit
The United States to the Marshall of the territory of Michigan Greeting: You are hereby commanded to take Alexander Ewings, Junr, if he may be found within the territory of Michigan and him Safly Keep so that you may have his bod[y] before the Judges of our Supreme Court to be holden at Detroit on the third monday of September next then & there in our Said Court to answer Ethan Baldwin in a plea of trespass on the Case to the damage of the Said Ethan Baldwin, as is Said, five Hundred dollars which Shall then & there be made to appear with other damages and of this writ make due Return Witness Augustus B. Woodward Presiding Judge of our Said court at Detroit the twenty third day of August one thousand eight hundred Six. Peter Audrain clerk